Citation Nr: 1634486	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-13 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Entitlement to service connection for right arm disability.

3.  Entitlement to service connection for right hand disability.

4.  Entitlement to service connection for right leg disability.

5.  Entitlement to service connection for low back disability.

6.  Entitlement to service connection for neck disability.

7.  Entitlement to service connection for rib cage disability.

8.  Entitlement to service connection for headaches. 



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to April 1964. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The issues have been recharacterized as they appear on the cover page of the instant decision. 

The Veteran presented testimony before the Board in May 2014; the transcript has been obtained.  

The Veteran raised a claim of service connection for depression during his May 2014 Board hearing.  This matter still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9 (b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2016, the Board directed the RO to afford the Veteran VA examinations in connection with his claims to determine the nature and etiology of the claimed conditions.  The Veteran was not afforded the VA examinations as directed.   A September 2015 Deferred Rating Decision noted the Veteran cancelled the June 2015 VA examination.  The Veteran informed VA that he would be out of town and could not attend the examination until after October 15, 2015.  The deferral directed the RO to contact the Veteran and schedule the Veteran for an examination in the city where he was located.  In an October 2015 statement, the Veteran indicated he requested that his examinations be rescheduled, but "this did not happen."  Thus, the development was not compliant with the Board's remanded directives.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance.)  

Moreover, the Board directed the RO to obtain any missing and/or ongoing VA treatment records, to include those from the VA Medical Center (VAMC) in Sacramento, California, dated from 2008 to the present.  The only records obtained were from the West Los Angeles VAMC dated from November 2010 to September 2015.  Again, the development was not compliant with the Board's remanded directives.  Id. 

The May 2015 Board remand is incorporated by reference.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of any VA clinical records not on file pertaining to treatment of the claimed conditions, to include those from the Sacramento VAMC dated from 2008 to the present and from the Sepulveda and West Los Angeles VAMCs dated from September 2015 to the present.  All records and/or responses received should be associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail. 

The examiner should list all disabilities manifested by headaches and chronic pain in his right shoulder, right arm, right hand, low back, neck, right leg, and rib cage. Then the examiner should state whether it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed headache, right shoulder, right arm, right hand, low back, neck, right leg, and rib cage disabilities are related to the Veteran's active military service?  The examiner must address the Veteran's statements that his conditions are the result of falls and injuries due to a labor intensive job in the Air Force, which included moving and lifting heavy contents and placing them on shelves inside a warehouse.  The examiner must also address Dr. AP's letter received in July 2014.  The examiner must explain the rationale for all opinions.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 
38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic record demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




